DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 6/16/21 is acknowledged. Claims 1, 3-6, 8-10 are pending. Claims 2 and 7 are canceled. Claims 1, 3-6, 8-9 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 106798545) in view of Nicolaescu (US 20070239038), further in view of Carlton-Foss (US 20070295713 . 
Regarding claims 1 and 6, Dong discloses a system and method for monitoring and calculating temperature values using a core body temperature sensor configured to obtain a core body temperature data of a user (Paragraph 0067), an environment temperature sensor configured to obtain an environment temperature data (Paragraph 0077). (Disclosed as a temperature sensor for measuring room temperature). Dong further discloses a humidity sensor configured to obtain an environment humidity data (Paragraph 0024), and a processor (Paragraph 0051) configured to calculate a representative feature temperature data of the user using an influence factor (Paragraphs 0059 and 0061). This calculation of temperature using an influence factor is based on the core temperature data, the heart rate data, at least one physical indicator (disclosed as amount of food intake), the environment temperature data and the environment humidity data (Paragraph 0059). The influence factor in Dong provides enhanced accuracy of the body temperature as it can be analyzed and correlated to a precise overall body temperature measurement (Paragraphs 0061, 0064 and 0068-0069). 
Dong fails to disclose a heart rate sensor configured to obtain a heart rate data of the user, a physical indicator sensor configured to obtain at least one physical indicator of the user, a body surface temperature sensor configured to obtain a body surface temperature data of the user, and using that data to calculate the temperature using an influence factor.
Nicolaescu discloses a system and method for monitoring body temperature with a heart rate sensor configured to obtain a heart rate data of the user (Paragraph 0069), a physical indicator sensor configured to obtain at least one physical indicator of the user (Paragraph 0069). (Disclosed as having a user enter a portion of their personal profile into a database which includes their gender, weight, and height). Nicolaescu discloses a body surface temperature sensor configured to obtain a body surface temperature data of the user (Paragraph 0017), calculating a body core temperature as a function of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature system of Dong to incorporate the heart rate, physical indicator, and body surface temperature sensors of Nicolaescu and to configure the processor in Dong to factor the data from these sensors into the influence factor calculation as these are critical values to obtain to determine body temperature (Nicolaescu, Abstract).
Dong in view of Nicolaescu fail to teach calculating a representative feature temperature data using the influence factor wherein the physical indicators comprise at least one of a movement step number and information of speed and displacement by a gravity sensor.
Carlton-Foss teaches determining core-body temperature (title) and further teaches the use of accelerometers (i.e. g sensor for information of speed and displacement) to help with the determination of temperature (paragraph 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature system of Dong in view of Nicolaescu to include at least one of a movement step number and information of speed and displacement by a gravity sensor as a physical indicator for a more accurate estimation of temperature.
Regarding claims 3 and 8, Dong fails to disclose calculating the representative feature temperature data based on a statistical model, wherein the statistical model and a plurality of parameters of the statistical model are associated with a user profile of the user. 
Nicolaescu discloses calculating an overall temperature value based on a statistical model (Paragraph 0068) wherein the statistical model and a plurality of parameters of the statistical model are associated with a user profile of the user (Paragraph 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the influence factor calculation of Dong in view of Nicolaescu in view of Carlton-Foss to further incorporate the statistical model and user profile of Nicolaescu to provide accurate measurements that are unique to each individual (Nicolaescu, Paragraph 0069).
Regarding claims 4 and 9, Nicolaescu further discloses a user profile of the user (Paragraph 0069) comprises information describing at least one of age of the user (Paragraph 0015), and gender of the user (Paragraph 0069). 
Regarding claims 5 and 10, Dong discloses calculating the representative feature temperature data using linear correlation (Paragraph 0065) but does not specifically disclose using linear regression. 
Nicolaescu discloses using linear regression to calculate constants in an equation relating heart rate to skin surface temperature (Paragraphs 0048 and 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the influence factor calculation of Dong in view of Nicolaescu in view of Carlton-Foss to further incorporate the linear regression of Nicolaescu to more accurately predict the influence factor based on the input parameters. 

Response to Amendment and Arguments
Regarding the 112 rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. 
Regarding 103 Rejections, Applicant argues that the references do not mention that the physical indicator comprises at least one of a movement step number and information of speed and displacement by a gravity sensor. Examiner agrees. Upon further search and consideration, a new rejection with newly found prior art is presented above. 
Applicant further argues that the core temperature of Dong is an average temperature, whereas the claimed invention should be understood to not be an average temperature. Examiner respectfully disagrees. The specification provides no mention of how the core body temperature is measured or where it is measured. While Applicant points to another reference (LIM) examiner notes that Applicant’s specification makes no mention of that reference, nor does the Specification refer to such a definition. 
Further, Applicant argues that the core body temperature refers to abdominal thoracic and cranial temperatures. While Examiner notes that this is never mentioned in the claims or the specification, Examiner further points out that Dong clearly teaches that body temperature is measured from sensors placed at the supraclavicular fossa of the neck, armpits, groin (thoracic area) and the nose and mouth (cranial area). Thus, Dong teaches the claimed limitation of a core body temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                 


/KAYLEE R WILSON/Primary Examiner, Art Unit 3791